

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO INNOFONE.COM, INCORPORATED THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
Principal Amount: $1,000,000.00
Issue Date: January 16, 2007
Purchase Price: $800,000.00
 



NOTE


FOR VALUE RECEIVED, INNOFONE.COM, INCORPORATED, a Nevada corporation
(hereinafter called "Borrower"), hereby promises to pay to LAKEWOOD GROUP LLC,
152 West 57th Street, 54th Floor, New York, NY 10019, Fax: (732) 364-3555 (the
"Holder") or order, without demand, the sum of One Million Dollars
($1,000,000.00), without interest accruing thereon, on September 16, 2007 (the
"Maturity Date"), if not sooner paid.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:


ARTICLE I


INTEREST; AMORTIZATION


1.1 Default Interest Rate. Following the Maturity Date (accelerated or
otherwise), the annual interest rate on this Note shall (subject to Section 4.7)
be fifteen percent (15%) and calculated on a 360 day year.


1.2 Monthly Principal Payments. Cash amortizing payments of the outstanding
Principal Amount of this Note shall commence on the fifth month anniversary date
of this Note and on the same day of each month thereafter (each a “Repayment
Date”) until the Principal Amount has been repaid in full. On each Repayment
Date, the Borrower shall make payments to the Holder in the amount of
twenty-five percent (25%) of the Principal Amount, and any other amounts (the
"Monthly Amount"). All payments received on this Note shall be applied first
against outstanding fees and damages, then against accrued interest and then to
Principal Amount. Any Principal Amount, interest and any other sum arising under
the Subscription Agreement or any other Transaction Document that remains
outstanding on the Maturity Date shall be due and payable on the Maturity Date.



 
1

--------------------------------------------------------------------------------

 

ARTICLE II


OPTIONAL AND MANDATORY PREPAYMENT


2.1. Optional Prepayment of Principal Amount. Provided an Event of Default or an
event which with the passage of time or the giving of notice could become an
Event of Default has not occurred, whether or not such Event of Default has been
cured, until thirty (30) calendar days after the Issue Date, the Borrower will
have the option of prepaying the outstanding Principal amount of this Note
("Optional Prepayment") and accrued interest (if any), in whole, by paying to
the Holder a sum of money equal to 110% of the Purchase Price, together with
accrued but unpaid interest thereon and any and all other sums due, accrued or
payable to the Holder arising under this Note or any Transaction Document
through the Redemption Payment Date as defined below (the "Redemption Amount").
Borrower’s election to exercise its right to prepay must be by notice in writing
(“Notice of Redemption”). The Notice of Redemption shall specify the date for
such Optional Redemption (the "Redemption Payment Date"), which date must be not
later than three (3) business days after the date Notice of Redemption is served
on Holder. On the Redemption Payment Date, which must be not later than thirty
(30) calendar days after the Issue Date, the Redemption Amount shall be paid in
good funds to the Holder. In the event the Borrower fails to pay the Redemption
Amount on the Redemption Payment Date as set forth herein, then (i) such Notice
of Redemption will be null and void, (ii) Borrower will not have the right to
deliver another Notice of Redemption, and (iii) Borrower’s failure may be deemed
by Holder to be a non-curable Event of Default.


2.2. Mandatory Prepayment. In the event the Borrower raises funds from the sale
of debt instruments, equity or instruments convertible into equity in excess of
$2,500,000 of gross proceeds (“Excess Proceeds”), then the Maturity Date of this
Note with respect to an amount of Principal Amount equal to the Excess Proceeds
shall be automatically accelerated to the fifth business day after the date the
Borrower receives the actual or beneficial Excess Proceeds and the Borrower must
use such Excess Proceeds to pay amounts payable under this Note.


ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of principal, interest or other sum due under this Note when due and
such failure continues for a period of five (5) business days after the due
date.


3.2 Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement or this Note in any material
respect and such breach, if subject to cure, continues for a period of ten (10)
business days after written notice to the Borrower from the Holder.


3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection therewith shall be false or misleading in any material respect as of
the date made and the Closing Date.


3.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.



 
2

--------------------------------------------------------------------------------

 

3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $200,000, and shall remain unpaid, unvacated, unbonded or unstayed for
a period of forty-five (45) days.


3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within 45 days of initiation.


3.7 Delisting. Delisting of the Common Stock from any Principal Market; failure
to comply with the requirements for continued listing on a Principal Market for
a period of seven consecutive trading days; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued listing on such Principal Market.


3.8 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $300,000 for more than twenty days
after the due date, unless the Borrower is contesting the validity of such
obligation in good faith and the Borrower has reserved and segregated liquid
assets equal to the contested obligation.


3.9 Stop Trade. An SEC or judicial stop trade order or trading market trading
suspension with respect to Borrower’s Common Stock that lasts for five or more
consecutive trading days.


3.10 Pledgor Default. The Pledgor breaches any material covenant or other terms
or conditions of the Stock Pledge Agreement in any material respect and such
breach, if subject to cure, continues beyond any applicable cure period allowed
pursuant to the Stock Pledge Agreement.


3.11 Pledgor Breach. Any material representation or warranty of the Pledgor made
in the Stock Pledgor agreement or in any certificate given in writing by Pledgor
pursuant thereto shall be false or misleading in any material respect as of the
date made and the Closing Date.


3.12 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties, or the occurrence of a material event of default under any such
other agreement which is not cured after any required notice and/or cure period.


ARTICLE IV


MISCELLANEOUS


4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Innofone.com, Incorporated,
1431 Ocean Avenue, Suite 1500, Santa Monica, CA 90401, Attn: Alex Lightman, CEO
and President, telecopier: (310) 458-2844, with a copy by telecopier only to:
Arthur Marcus, Esq., and Peter J. Gennuso, Esq., Gersten Savage LLP, 600
Lexington Avenue, New York, NY 10022, telecopier (212) 980-5192, and (ii) if to
the Holder, to the name, address and telecopy number set forth on the front page
of this Note, with a copy by telecopier only to Grushko & Mittman, P.C., 551
Fifth Avenue, Suite 1601, New York, New York 10176, telecopier number: (212)
697-3575.



 
3

--------------------------------------------------------------------------------

 

4.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.


4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.



 
4

--------------------------------------------------------------------------------

 

4.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 16 day of January, 2007.





 
INNOFONE.COM, INCORPORATED
             
By: /s/ Alex Lightman
 
Name: Alex Lightman
 
Title: President and CEO





WITNESS:


 

--------------------------------------------------------------------------------

 
 
5

--------------------------------------------------------------------------------

 
